UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 97-30720
                          Summary Calendar




                         ROBERT P. ROUGEAU

                                               Plaintiff-Appellant,


                               VERSUS


        BELLSOUTH TELECOMMUNICATIONS, INC., LLOYD DAIGLE,
                  JAKE LIPARI, UNIDENTIFIED PARTY


                                              Defendants-Appellees.



           Appeal from the United States District Court
               For the Eastern District of Louisiana
                           (96-CV-3205-N)
                         December 24, 1997


Before DUHÉ, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:1

      Appellant Rougeau sued his employer and others alleging denial

of employment benefits and wrongful discharge.      His claims were

dismissed by the district court by the granting of several motions

for summary judgment.      Appellant appeals contending that the

district court erred in concluding that the decision by the benefit

  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
plan’s Administrator was supported by adequate evidence, and by

concluding that the Labor Management Relations Act precluded his

claims for breach of the collective bargaining agreement by his

union and Defendants.     Appellant also complains of the court’s

refusal to permit an amendment to his pleadings, and of its

reliance on decisions of this court he considers to have been

wrongly decided.

      We have carefully examined the briefs, record and the district

court’s carefully crafted Order and Reasons of January 4, 1997 and

of   June 25, 1997.   We find no error or abuse of discretion by the

district court and affirm essentially for the reasons she carefully

articulated in her two referenced rulings.

      AFFIRMED.




                                  2